IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RONALD STOCKTON,                         : No. 741 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA             :
DEPARTMENT OF CORRECTIONS;               :
MARIROSA LAMAS; B. THOMPSON; R.          :
MARSH; T. MILLER; L. EATTON; AND R.      :
VANCE,                                   :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.